Citation Nr: 1823697	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-37 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at a Board videoconference hearing in October 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the issuance of the July 2014 Statement of the Case, additional VA medical records reflecting treatment for PTSD were associated with the claims file.  A Supplemental Statement of the Case has not been issued and the Veteran has not submitted a waiver of the AOJ's initial consideration of this relevant evidence.  

Additionally, in testimony during the October 2017 Board hearing, the Veteran reported that he continued to attended group therapy sessions for his PTSD at the Vet Center.  A review of the claims shows that the most recent records from the Vet Center are dated in 2014.  On remand, outstanding relevant treatment records must be obtained and associated with the claims file. 

The Board also notes that the evidence of record suggests that the Veteran's PTSD symptoms may have increased in severity since he was last examined for VA compensation purposes.  In this regard, during his October 2017 Board hearing, the Veteran testified that overall he felt worse, which was due to a combination of things, including his PTSD.  The Board observes that the Veteran's last VA examination was in December 2011, more than 6 years ago.  At that time, the Veteran's PTSD symptoms included difficulty falling or staying asleep; irritability or outbursts of anger; hypervigliance; and exaggerated startle response.  Subsequently, in an October 2013 statement, the Veteran reported that he had "come into contact with law enforcement and will be dealing with the court system again."  During the Board hearing, the Veteran reported that he has daily anxiety attacks and difficulty with his memory.  The Board finds that based on the foregoing, an additional examination should be provided on remand to ascertain the severity of the Veteran's service-connected psychiatric disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, the AOJ should undertake the necessary efforts to obtain any outstanding medical records pertinent to the Veteran's PTSD, including records from the Vet Center and the Seattle VAMC.  

2.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


